DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Jan, 2022 has been entered. 

Election/Restrictions
Applicants elected group I (chemical compounds) and compound 5 without traverse in the reply filed on 4 Aug, 2020.

Claims Status
Claims 6-10, 13, 19-24, and 26-29 are pending.
Claims 19-24 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10, 13, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (JP 5807140, cited by applicants) in view of Ruijtenbeek et al (Chembiochem (2001) 2 p171-179).  

Murayama et al discuss methods of making a peptide with the structure 
    PNG
    media_image1.png
    198
    365
    media_image1.png
    Greyscale
(paragraph 4).  Please note that this differs from applicant’s elected species solely by the N-terminal amino acid.  The final step of the synthesis of this compound comprised hydrolyzing an ester group in aqueous base, followed by neutralizing the base with acid (paragraph 41).
The difference between this reference and the instant claims is that this reference describes a compound with a d-phenylalanine at the N-terminus rather than a glycine with an N-terminal modification.
Ruijtenbeek et al discuss peptoid-protein hybrids (title).  By moving at least some of the amino acid side chains to the nitrogen of the amino acid, the peptide can have improved stability (p171, 1st column, 1st paragraph).  However, this can result in loss of binding capability, so it is necessary to explore individually which amino acids can be so transformed (p171, 1st column, 2nd paragraph).
Therefore, it would be obvious to scan the amino acid sequence of the peptide of Murayama et al one by one with peptoid equivalents, to determine which residues can be changed to discover a peptide with improved stability while retaining activity, as discussed by Rujtenbeek et al.  As Ruijtenbeek et al teach that this is a general technique, an artisan in this field would attempt this process with a reasonable expectation of success.
Murayama et al discuss the peptide fflk(PIC) as an opioid receptor agonist.  Ruijtenbeek et al discuss one by one making each residue a peptoid, which will necessarily make the compound benzoyl-Gflk(PIC).  Claim 6, and claims dependent on it, require an extra methylene/methyl group or two compared to the benzoyl group made by the combination of Murayama et al and Ruijtenbeek et al, however, this includes embodiments that are not considered patentably distinct (MPEP 2144.09).  This renders obvious compounds 2, 5, and 8 of claim 10, which includes applicant’s elected species (compound 5), and renders obvious claims 6-10 and 26-29.
Murayama et al discuss an aqueous formulation, rendering obvious claim 13.
response to applicant’s arguments:
	Applicants argue that there are structural differences between the compound of Murayama et al and those of the instant claims, that some of the compounds of Ruijtenbeek et al have more than just migration to the amide, such as additional carbons added, that the addition of an extra carbon increases affinity, an alleged unexpected result, and that the claimed compound has the unexpected result of lower sodium blood levels after dosing compared to the compound of Murayama et al.
Applicant's arguments filed 26 Jan, 2022 have been fully considered but they are not persuasive.

Applicants point out differences between the compounds of Murayama et al and the compounds of their claims.  How the compounds of Murayama et al render the claims obvious are discussed in the rejection, and applicants have not provided any explanation as to why these reasons are invalid or otherwise incorrect.
Appellants point to compounds of Ruijtenbeek et al that had, in addition to migration from the α-carbon to the amide nitrogen, have the addition of a carbon, which does not necessarily yield greater activity.  It is not clear why this renders the rejection invalid – the fact that Ruijtenbeek et al attempted the additional modification would tend to render it more obvious rather than less.
Applicants argue that the addition of a carbon yields a large boost in affinity.  There are a few problems with this argument.  First is that unexpected results are compared to the closest prior art, which is Murayama et al.  Neither of the compounds that applicants are pointing to are described by Murayama et al, nor are any of them the compounds the rejection is drawn to.  The second is that applicants are basing the argument on a declaration that, as noted in the office action of 16 Dec, 2021, was not legible.  
Finally, applicants argue that their elected species does not increase sodium serum levels as much as the compounds of Murayama et al.  This is supported by a declaration under 37 CFR 1.132.  Table 1 shows that the prior art compound had statistically significant increases in serum sodium levels for males at both doses, and female rats at one of the two doses, while table two shows no significant increase with the compound of example 5.  Table 3 shows that, over a longer period with female rats, only the lowest dose of the compound of example 5 has lower sodium levels.  It was noted that the clinical trial of the compound of Murayama et al gave a transient increase in sodium levels for a small proportion of the population tested at the highest dose.  This is not demonstrated in applicant’s animal model.  There are a few problems with this argument.  First, the pattern that applicants show (some dosages yield statistically significant serum sodium levels) appears to be random, rather than the highest dosage only in the clinical trial.  It is not clear how this relates to the problems described for the prior art material.  The second is that, even though the data shows statistical significance, it is not clear that the differences are of practical significance.  Smith et al (J. Biol. Chem. (1934) 107(3) p673-680) shows that different papers give a range of variability for the level of serum sodium in the rat that is larger than the variation seen by applicants in their experiments (note table 1, p677).  It is also smaller than the circadian variation in serum sodium concentration in rats (see Fang et al, Am. J. Physiol. Regulatory Integrative Comp Physiol. (2000) 278 pr1490-r1495, fig 1).  In other words, it is not clear what the practical significance of the small differences demonstrated in the declaration.  Third, there are not enough details given in the declaration to show that all the groups are treated the same.  There is no mention that all experiments used the same breed of rats (again, note the difference between fig 1a and 1b of Fang et al), or that they had the same diet, or were sampled at the same time.  Note that Fang et al explicitly states that excessive sodium will, not surprisingly, increase serum sodium levels (abstract).   Fourth, applicants show the differences only for a single sequence, without any attempts to describe the feature required for the difference.  It is not clear if this difference covers the entire scope of the claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658